Exhibit 10.8

 

TOMMY HILFIGER U.S.A., INC.

 

SUPPLEMENTAL EXECUTIVE INCENTIVE COMPENSATION PLAN

 

I

 

PURPOSE

 

This Tommy Hilfiger U.S.A., Inc. Supplemental Executive Incentive Compensation
Plan (the “Plan”) which, subject to approval by the Tommy Hilfiger Corporation’s
stockholders, shall be effective as of April 1, 1999, is designed to provide a
significant and variable economic opportunity to Mr. Joel J. Horowitz, Chief
Executive Officer of the Company, or, following his termination of employment,
at the discretion of the Compensation Committee of the Board of Directors,
another designated executive of the Company, as a reflection of his contribution
to the success of the Company and its subsidiaries. Payments pursuant to Article
V of the Plan are intended to qualify under Section 162(m)(4)(c) of the Internal
Revenue Code of 1986, as amended, as excluded from the term “applicable employee
remuneration” (such payments are hereinafter referred to as “Excluded Income”).

 

II

 

DEFINITIONS

 

“Board” shall mean the Board of Directors of THC.

 

“Bonus” shall mean a cash award payable to a Participant pursuant to the terms
of the Plan.

 

“Calculation Date” shall have the meaning set forth in Article V hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean the Compensation Committee of the Board.

 

“Company” shall mean Tommy Hilfiger U.S.A., Inc., a Delaware corporation, and
its subsidiaries.

 

“Disinterested Person” shall mean a member of the Board who qualifies as an
“outside director” for purposes of Section 162(m) of the Code.



--------------------------------------------------------------------------------

“Operating Earnings” shall have the meaning set forth in Article V hereof.

 

“Other Bonus Payments” shall have the meaning set forth in Article V hereof.

 

“Participant” shall have the meaning set forth in Article IV hereof.

 

“Payment Date” shall have the meaning set forth in Article V hereof.

 

“THC” shall mean Tommy Hilfiger Corporation, a British Virgin Islands
corporation, and its subsidiaries, including the Company.

 

III

 

ADMINISTRATION

 

The Plan shall be administered by the Committee or such other committee of the
Board which is composed of not less than two Disinterested Persons, each of whom
shall be appointed by and serve at the pleasure of the Board.

 

In administering the Plan the Committee may at its option employ compensation
consultants, accountants and counsel (who may be the independent auditors and
outside counsel and compensation consultants of THC or any of its subsidiaries)
and other persons to assist or render advice to the Committee, all at the
expense of the Company.

 

IV

 

ELIGIBILITY

 

The sole participant in the Plan (the “Participant”) shall be Joel J. Horowitz
for so long as he shall be a senior executive officer of the Company.

 

In the event Mr. Horowitz’ employment is terminated for any reason, the
Committee may, in its sole discretion, determine for each fiscal year not more
than one officer of the Company who shall be eligible to be the Participant
based upon such officer’s ability to have a substantial impact on the Company’s
operating results, and shall list any such Participant on Schedule A hereto, as
such Schedule A shall be amended from time to time. Nothing contained in the
Plan shall be construed as, or be evidence of, any contract of employment with
any Participant for a term of any length nor shall participation in the Plan in
any fiscal year by any Participant require continued participation by such
Participant in any subsequent fiscal year.



--------------------------------------------------------------------------------

V

 

DETERMINATION OF BONUS

 

Bonuses under the Plan shall be paid in such amounts, at such times, and subject
to such performance criteria as follows:

 

(A) AMOUNT. The Participant shall be awarded in each fiscal year a bonus in an
amount equal to 5 percent of the Operating Earnings of THC, less any bonus
payments (but not base salary or “base amount”) paid or payable to such
Participant under any employment or bonus payment agreement between such
Participant and THC or the Company, if any (“Other Bonus Payments”). “Operating
Earnings” is defined as earnings of THC before depreciation, interest on
financing of fixed assets, non-operating expenses and taxes.

 

(B) TIMING OF PAYMENTS; METHOD OF CALCULATION. Bonus awards under the Plan shall
be calculated quarterly and shall be paid as soon as practicable following the
last day of each fiscal quarter and following certification by the Committee as
to Operating Earnings for such quarter (each such date, a “Payment Date”) to the
extent set forth below. Subsequent to each of the first, second and third fiscal
quarters (the last date of each such fiscal quarter, a “Calculation Date”) of
each fiscal year, the Participant shall be awarded an amount equal to 3.75
percent of the Operating Earnings for the entire fiscal year up to the
Calculation Date, less any Other Bonus Payments paid or payable to such
Participant and less any Bonus payments previously paid to the Participant under
the Plan with respect to prior fiscal quarters of such fiscal year. Subsequent
to the fourth fiscal quarter of each fiscal year, the Participant shall be
awarded an amount equal to 5 percent of the Operating Earnings for the entire
fiscal year then ended, less any Other Bonus Payments paid or payable to the
Participant and less any Bonus payments previously paid to Participant under the
Plan with respect to the first three fiscal quarters of such fiscal year.



--------------------------------------------------------------------------------

VI

 

TERMINATION OF EMPLOYMENT

 

In the event that a Participant’s employment with the Company or THC terminates
for any reason, any Bonus which remains unpaid at the time of such termination
shall be forfeited by the Participant other than with respect to an accrued but
unpaid Bonus relating to any fiscal quarter ending prior to the termination
date, which accrued Bonus shall be paid to the Participant.

 

VII

 

AMENDMENT AND TERMINATION

 

The Board shall have the right to modify the Plan from time to time but no such
modification shall (i) without prior approval of the THC’s stockholders, change
Article V of this Plan to alter the performance criteria on which Bonus amounts
are based, materially increase the benefits accruing to Participants or
materially modify the requirements regarding eligibility for participation in
the Plan or (ii) without consent of the Participant affected, impair the
Participant’s rights under the Plan. This Plan shall terminate on April 1, 2004.

 

VIII

 

MISCELLANEOUS

 

Bonus payments shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment. No participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company.

 

IX

 

DEFERRAL ELECTIONS

 

The Committee may at its option establish procedures pursuant to which a
Participant is permitted to defer the receipt of the Bonus payable hereunder.

 

SCHEDULE A

 

PARTICIPANT

 

Joel J. Horowitz